REED, Judge
(dissenting).
The statute, KRS 342.140(2), by its express language applies only to occupations which are exclusively seasonal. The general maintenance employees and garbage pickup men whom I have observed impel me to the conclusion that these occupations are certainly not exclusively seasonal. Nothing in the record indicates otherwise. I will freely concede that the type of garbage picked up may vary by seasons, and it’s better to paint in the spring than in the dead of winter, but garbage is always there to be gathered, whether it be a discarded Christmas tree or the last remnants of ears of summer corn. General repairing, at least in this state, is an occupation pursued during the entire year.
To stretch the statute to deny full compensation to the injured employee in this case, the court simply amends the statutory language so that it now reads “employees” instead of “occupations.” The word “exclusively” is stricken and any employee whose employer prescribes a duration of employment measured by a season will have his workmen’s compensation benefits for disability cut in half if the court remains consistent. A brain surgeon hired to work for a clinic at a summer resort cannot receive but half compensation if both his hands are mangled in a work-connected accident to such an extent that they are rendered useless.
This result, in my opinion, guts the express legislative policy requiring liberal construction in favor of the injured employee, and it is also, in my view, a clear judicial invasion of the legislature’s province under the guise of statutory construction. The simplicity of the language of the legislation in this particular instance actually leaves nothing to construe. I would affirm the judgment, and I therefore respectfully dissent.